Citation Nr: 0919352	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-26 053	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served in the Mississippi Army National Guard 
from June 1984 to April 2006 - at times on active duty (AD) 
and at others on active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  His active duty included 
from September 1984 to January 1985 and from January 2005 to 
April 2006.  During that most recent period of active duty, 
he served in Afghanistan in support of Operation Enduring 
Freedom (OEF).  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the Veteran's claim for service connection for 
hypertension.  This appeal is also from a subsequent January 
2007 RO decision that denied his claims for service 
connection for PTSD and bilateral hearing loss.

In September 2008, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2008).


FINDINGS OF FACT

1.  Evidence of record establishes the Veteran served in an 
imminent danger pay area while participating in Operation 
Enduring Freedom; his duties included acting as Assistant 
Sergeant of the Guard for the Entry Control Point to Bagram 
Airfield.

2.  According to a June 2006 VA examiner's opinion, the 
Veteran most likely has PTSD as a result of his military 
duties and responsibilities in that capacity.



3.  The competent medical evidence of record, however, 
indicates the Veteran's hypertension preexisted his military 
service and was not made permanently worse by any period of 
active duty service.

4.  As well, the competent medical evidence of record 
indicates the Veteran's bilateral hearing loss developed 
during the intervening period between his active duty service 
and is not linked to any injury or disease during a period of 
ACDUTRA or to any injury (but not disease) during INACDUTRA 
and was not made permanently worse by the most recent period 
of active duty service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  The Veteran's hypertension preexisted his service and was 
not aggravated by his service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).

3.  The Veteran's bilateral hearing loss also was not 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2006, prior to the initial adjudication of his claims in 
October 2006 and January 2007.  The letter informed him of 
the evidence required to substantiate his claims and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  The May 2006 letter also complied with Dingess, 
as it apprised him of the downstream disability rating and 
effective date elements of his claims. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  
VA also obtained his private medical records from the Sinus 
Care Center and, as already alluded to, during his September 
2008 hearing he submitted additional evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2008).  There is no indication of any 
outstanding records pertaining to his claims.  

VA also afforded the Veteran medical examinations in May and 
June 2006 to determine whether his PTSD, hypertension, and 
hearing loss are attributable to his military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).



II.  Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of his 
combat experiences in Afghanistan during Operation Enduring 
Freedom.  For the reasons and bases set forth below, the 
Board agrees and finds that the evidence supports his claim.  

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it 
is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  No further developmental or 
corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(1).  See also, more generally, 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).

Conversely, if the Veteran did not engage in combat with the 
enemy, or he did engage in combat but the alleged in-service 
stressor is not combat related, his lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence that corroborates his testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
And this credible supporting evidence cannot consist solely 
of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

The Veteran's service personnel records confirm he was 
Assistant Sergeant of the Guard at the Entry Control Point to 
Bagram Airfield in Afghanistan from April 2005 to April 2006.  
His DD Form 214 indicates he received an Afghanistan Campaign 
Medal, which, in pertinent part, is given to a soldier 
who participated in Operation Enduring Freedom in Afghanistan 
anytime after September 11, 2001, for 30 consecutive days, 60 
nonconsecutive days or was engaged in actual combat against 
the enemy under circumstances involving grave danger of death 
or serious bodily harm, regardless of time in the area of 
eligibility.  Additionally, the Veteran was listed as serving 
in an "imminent danger pay area."

Resolving all reasonable doubt in his favor, the Veteran's 
military personnel records suggest he encountered combat 
situations during his period of military service from April 
2005 to April 2006 in Operation Enduring Freedom.  VA's 
General Counsel has explained that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) [and the implementing regulation 
38 C.F.R. § 3.304(d) and (f)(1)], requires the Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of sections 1154(b) and 3.304(d) and (f)(1) must 
be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).



Here, given the nature of the Veteran's military duties and 
responsibilities in Afghanistan for such a relatively 
extended time during Operation Enduring Freedom, it is likely 
he encountered combat situations of the type defined above.  
A stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  Rather, an Appellant 
need only offer independent evidence of a stressful event 
that is sufficient to imply his personal exposure.  For 
example, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court held that a Veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in, rocket attacks while stationed in 
Vietnam.  Instead, the mere fact that his unit was stationed 
there when the attacks occurred is enough to presume he was 
subjected to the attacks.

So it is presumed the Veteran's stressors occurred, as 
alleged, especially seeing as though there is no evidence to 
the contrary.  Thus, no further developmental or 
corroborative evidence is needed to verify these claimed 
events.  38 C.F.R. § 3.304(f)(1).  Hence, resolution of this 
appeal turns on whether he has the required DSM-IV diagnosis 
of PTSD and, if he does, whether there is a competent medical 
nexus opinion of record relating this diagnosis to his 
combat experience in Afghanistan during Operation Enduring 
Freedom.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or a 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran was provided a VA psychiatric examination in June 
2006 to resolve this issue.  After reviewing the Veteran's 
pertinent military and other history and administering a 
mental status evaluation, the examiner diagnosed PTSD.  
The examiner also noted numerous stressful incidents during 
the Veteran's service in Afghanistan and stated he meets the 
full DSM IV criteria for PTSD and that "his experiences in 
[service] are most likely a contributing factor to his 
current mental health symptoms" - presumably referring to 
the PTSD.

So the Veteran has a PTSD diagnosis attributable to his 
service in Afghanistan.  Therefore, certainly when resolving 
all reasonable doubt in his favor, the Board finds that his 
PTSD was incurred in service.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue).  As such, the Board is granting the 
appeal of this claim.

There is one final point worth mentioning.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties to notify and assist the Veteran with 
this claim pursuant to the VCAA.  38 U.S.C.A. § 5100 et seq.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Even 
were the Board to assume for the sake of argument there has 
not been VCAA compliance, this is inconsequential because the 
Veteran is still receiving the requested benefit, regardless, 
so this ultimately would only at most amount to harmless 
error.  38 C.F.R. § 20.1102.

III.  Service Connection for Hypertension

The Veteran's military enlistment medical examination in June 
1984 indicates he had hypertension.  Every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service - except, as here, as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment....  See 38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination during which the disability about which the 
Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Moreover, because 
the hypertension was documented during the Veteran's military 
enlistment examination, so at the very outset of his service, 


VA does not have to show by clear and unmistakable evidence 
both that the condition preexisted his service and that it 
was not aggravated by his service beyond its natural 
progression.  VAOPGCPREC 3-2003 (July 16, 2003).  
See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

Instead, if, as here, a pre-existing disability is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disability, but he may bring a 
claim for service-connected aggravation of that disability.  
In that case, § 1153 applies and the burden falls on him (not 
VA) to establish aggravation.  Wagner, 370 F.3d at 1096; 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(holding that evidence of a temporary flare-up, without more, 
does not satisfy the level of proof required of a non-combat 
Veteran to establish an increase in disability).  That is to 
say, mere temporary or intermittent flare-ups of a pre-
existing injury or disease during service are insufficient to 
be considered "aggravation in service" unless the 
underlying condition, itself, as contrasted with mere 
symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993; Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Also, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
held that the presumption of aggravation does not attach even 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  
It is VA's evidentiary burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

Here, though, the Veteran has failed to show that his pre-
existing hypertension was chronically exacerbated by his 
military service beyond the condition's natural progression.

The minimum compensable disability rating (of 10 percent) for 
hypertension requires diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code ((DC) 7101 
(2008). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two 
or more times on at least three different days.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
DC 7101(Note 1) (2008).

The Veteran's STRs show elevated blood pressure at his 
enlistment medical examination in June 1984 - with a reading 
of 160/104.  The examiner indicated hypertension.  A November 
1988 record shows a reading of 192/78; a January 1993 record 
shows a reading of 158/94 and indicates the Veteran was 
taking hypertensive medication; a January 1999 record 
indicates hypertensive cardiovascular disease controlled by 
medication with a reading of 132/88; and a January 2004 
record shows high blood pressure controlled by Zestral.

So on nearly all occasions the Veteran's blood pressure was 
measured during service, it was lower than it was when 
previously measured during his military enlistment 
examination.  This goes against any notion of aggravation of 
this condition during his service, as it appears the 
medication he was prescribed was noticeably helpful in 
lowering his blood pressure.

Indeed, even the rather recent May 2006 VA examination found 
essential hypertension controlled by medication.  The three 
readings taken were slightly elevated 144/92, 135/95 and 
130/95, but still all less than the reading taken during the 
Veteran's military enlistment examination (of 160/104).  The 
VA compensation examiner indicated the Veteran's condition 
was asymptomatic at the time of that evaluation and that he 
had had a recent electrocardiogram within normal range.  
The examiner did not indicate any worsening of the Veteran's 
hypertension as a result of his military service.  Therefore, 
there is no medical evidence indicating aggravation of the 
Veteran's preexisting condition, certainly not beyond the 
condition's natural progression.  And without this medical 
evidence of worsening, the Board is unable to grant the 
Veteran's claim.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995

The Veteran also has submitted lay statements attributing his 
hypertension to his military service.  But he simply is not 
competent to attribute this condition to his service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions, including on 
causation).  He is only competent to comment, for example, on 
the type of symptoms he experienced during service and during 
the years since, but not their cause insofar as whether they 
are attributable to a chronic worsening of his hypertension 
during his military service.  This is a medical, not lay, 
determination.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal of this claim is denied.

IV.  Service Connection for Hearing Loss

By all indications, the Veteran's bilateral hearing loss 
developed during the 20 or so years between his active duty 
service from September 1984 to January 1985 and from January 
2005 to April 2006.  Therefore, he must either link the 
hearing loss to an injury or disease during ACDUTRA or to an 
injury (but not disease) during INACDUTRA during that 20 or 
so year intervening period or establish aggravation of his 
hearing loss during his most recent period of active duty.



A.	Active Duty from September 1984 to January 1985

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Id., citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

The Court further indicated in Hensley that a Veteran need 
not have sufficient hearing loss during service - including 
at time of separation, to satisfy these threshold minimum 
requirements of § 3.385 to be considered a disability by 
VA standards.  Instead, he need only satisfy these 
requirements currently and have medical nexus evidence 
causally relating his hearing loss to his military service.  
Hensley, 5 Vet. App. at 160.  That is to say, regardless of 
when the criteria of § 3.385 are met, a determination must be 
made as to whether the hearing loss was incurred in or 
aggravated by service.  See also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

For his first period of active duty service from September 
1984 to January 1985, the Veteran had normal hearing in 
nearly all frequencies tested.  At his June 1984 enlistment 
examination, audiometric testing revealed a 20-decibel loss 
at the 1,000 Hz level, a 15-decibel loss at the 2,000 Hz 
level, a 20-decibel loss at the 3,000 Hz level, and a 25-
decibel loss at the 4,000 Hz level in the right ear; and a 
20-decibel loss at the 1,000 Hz level, 20-decibel loss at the 
2,000 Hz level, 
a 15-decibel loss at the 3,000 Hz level, and a 20-decibel 
loss at the 4,000 Hz level in the left ear.

Following that period of active duty service, the Veteran's 
hearing showed the same audiometric results in November 1988 
as in June 1984.  Thus, in the absence of hearing loss during 
that period of active duty service, except perhaps for the 
minimal notation of the 25-decibel loss at the 4,000 Hertz 
level in the right ear during the June 1984 evaluation, his 
STRs provide highly probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

B.	National Guard Service from February 1985 to December 
2004, including on ACDUTRA and INACDUTRA

The Veteran's STRs indicate his hearing declined during these 
20 or so years.  A January 1993 test showed a 55-decibel loss 
at the 4000 Hz level in the right ear, a 30-decibel loss at 
3000 Hz level in the left ear and a 60-decibel loss at the 
4000 Hz level in the left ear.  An August 1994 test showed a 
55-decibel loss at 4000 Hz level in right ear, a 45-decibel 
loss at the 3000 Hz level in the left ear, and a 65-decibel 
loss at the 4000 Hz level in the left ear.  A February 1999 
test showed a 45-decibel loss at the 4000 Hz level in right 
ear, a 50-decibel loss at the 3000 Hz level in the left ear, 
and a 65-decibel loss at the 4000 Hz level in the left ear.  
The Veteran's pre-deployment audiological evaluation in 
February 2005 showed a 55-decibel loss at the 3000 Hz level 
and a 60-decibel loss at the 4000 Hz level in his right ear 
and a 60-decibel loss at the 3000 Hz level and 70-decibel 
loss at the 4000-Hz level in his left ear.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  



Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [, at] all other times, National 
Guard members serve solely as members of the State militia 
under the command of a state governor."  Allen v. Nicholson, 
21 Vet. App. 54, 57 (2007).  "Therefore, to have basic 
eligibility for Veterans benefits based on a period of duty 
as a member of a state [Air] National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions 
of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the Appellant is alleging that his bilateral 
hearing loss is a result of injury or disease aggravated 
during his time in the Mississippi Army National Guard, the 
Board notes that only "Veterans" are entitled to VA 
compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty in the 
Army) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In order for the Appellant to achieve "Veteran" status and 
be eligible for service connection for disability claimed 
during his inactive service, the record must establish that 
he was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The Appellant in this case is a "Veteran" based on his 
active duty service in the Army from September 1984 to 
January 1985 and from January 2005 to April 2006.  Therefore, 
he is entitled to "Veteran" status and the full benefit of 
VA resources for any compensation claim based on those 
periods of service.  But to the extent his claim, instead, is 
predicated on his Mississippi Army National Guard service 
while on either ACDUTRA or INACDUTRA, he must establish that 
he also qualifies as a "Veteran" for those periods of 
service before any compensation may be awarded.  

The Veteran has not alleged that he suffered an acoustical 
injury during any specific period of ACDUTRA or INACDUTRA in 
the nearly 20 years between his periods of active duty.  And 
his STRs do not include mention of any such specific trauma 
to his ears during this intervening period.  Although he has 
made generalized allegations that artillery noise during 
these limited periods of training contributed to his hearing 
loss above and beyond any day-to-day noise exposure in his 
civilian life, such as occupational noise exposure from his 
position as laundry supervisor of a prison, these generalized 
allegations are insufficient to establish a causal link 
between his hearing loss and his periods of ACDUTRA or 
INACDUTRA.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006); Jones v. Brown, 7 Vet. App. 134, 137 
(1994); and Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

C.  Active Duty from January 2005 to April 2006

As the Veteran's hearing loss prior to his return to active 
duty in January 2005 was sufficient to be considered an 
actual disability by VA standards - that is to say, 
sufficient hearing loss to satisfy the threshold minimum 
requirements of § 3.385, this hearing loss is sufficient to 
be considered a pre-existing condition.  See 38 C.F.R. § 
3.303(c) indicating that, in regards to pre-service 
disabilities noted in service, there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and that when in accordance with these 
principles existence of a disability prior to service is 
established no additional or confirmatory evidence is 
necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.

The Veteran therefore must show worsening of his hearing 
during his period of active duty from January 2005 to April 
2006.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).  Section 1153 applies 
in this regard and it is his evidentiary burden, not VA's, 
to establish this aggravation of the pre-existing condition.  
Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  And, unfortunately, there is no medical 
evidence indicating his pre-existing hearing loss appreciably 
worsened during or as a result of this period of active duty.

A May 2006 VA hearing evaluation revealed similar results to 
the February 2005 pre-deployment examination - a 65-decibel 
loss at the 3000 Hz level in the right ear, a 70-decibel loss 
at the 4000 Hz level in the right ear, a 65-decibel loss at 
the 3000 Hz level in the left ear, and a 65-decibel loss at 
the 4000 Hz level in the left ear.  Therefore, there is no 
indication of aggravation.

There is, however, a medical opinion in support of the 
Veteran's claim.  The VA examiner at the June 2006 medical 
examination stated the Veteran's hearing loss was most likely 
related to military noise exposure.  But this examiner does 
not appear to have reviewed the Veteran's claims file prior 
to rendering his opinion, for the pertinent medical and other 
history.  Of particular note, the examiner does not appear to 
have taken into consideration the Veteran's occupational 
noise exposure working in the laundry of a prison.  The 
examiner also appears to have mistakenly considered the 
Veteran's entire 22 years of military service as continuous 
active duty, rather than a substantial portion of it 
fragmented piecemeal in the reserves - on ACDUTRA and 
INACDUTRA.  Therefore, because of these several key mistakes 
of fact, overlooking pertinent evidence in the Veteran's 
history, the Board does not find this opinion to be competent 
evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006); Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).



As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence does not causally relate the Veteran's bilateral 
hearing loss to his military service, or indicate aggravation 
of this pre-existing condition, the preponderance of the 
evidence is against this claim and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

The claim for service connection for PTSD is granted.

The claim for service connection for hypertension is denied.

The claim for service connection for hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


